Newman, J.
There is an insuperable objection to the maintenance of this action by the town. That is the want of title. These moneys never belonged to the town; nor were they paid to the county by any agent of the town, nor on behalf of the town. They were not raised for the town or by the town or by its authority. They were raised by direction of the county board, for the county. They were moneys understood to be due to the county from the taxpayers of the town. They were added by the county board to the county taxes which were to be collected in the town. Eor the purpose of collecting the county taxes, the town treasurer acts for the county. He is its agent for that purpose. The moneys collected for county taxes never go into the town treasury nor become a part of the town funds. These moneys were not derived by the county from the town, but directly from the taxpayers themselves. Whatever may be the infirmity of the county’s title to them, it is clear that the town never had any right or title in them. The stipulation of facts fails to show that the county has received any of the town’s money, or any for which it is accountable to the town. The judgment of nonsuit was right.
By the Court.— The judgment of the circuit court is affirmed.